DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 23 March 2021.
Claims 1-11 are currently pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lever" in fourth to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line 2 recites “a lever” which was previously recited in claim 1. Examiner will interpret as “the lever”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CH255111 (hereinafter ‘111), see provided Espacenet translation, in view of Wang (US 2013/0228605).

Claim 1, ‘111 teaches a labor-saving stapler (see Fig.), including:

    PNG
    media_image1.png
    630
    972
    media_image1.png
    Greyscale
a housing (housing 1), having a nail outlet (annotated Fig.);
a striker (drive bolt 9), disposed within the housing and movable between a preset position distant from the nail outlet and a nailing position near the nail outlet (annotated Fig.);
an energy-accumulating mechanism (spring 4), including a connection portion connected to the housing (the rear end of the spring 4 is held immovable between the bolt 5 and 2; p. 1 l. 33; annotated fig.) and a connection end cooperating with the striker (the front end of spring 4 engages cutout 8 of drive bolt 9; p. 1 l. 33-34; annotated fig.), being deformable to be in an energy-accumulating state or a releasing state (p. 1 l. 33-34; preset and nailing position annotated fig.));
an operable mechanism (lever 3), movably connected to the housing and having a depression portion (7a) abutable against the energy-accumulating mechanism between the connection portion and the connection end (7a is a downward directed arm that presses on the middle part of spring 4; p. 1 l. 28-30; see solid and phantom lines in fig. showing 7a pressing on the spring when the lever 7 is pressed);
a limitation mechanism (locking lever 12), connected to the housing, the striker being positionably restricted by the limitation mechanism (drive pin has a cutout 11 at the lower end into which pin 12’ of locking lever 12 engages the drive pin; p. 1 l. 36-37);
wherein when the striker is in the preset position and positionably restricted by the limitation mechanism, the energy-accumulating mechanism is depressible by the depression portion of the operable mechanism to be in the energy-accumulating state, and when the striker is free of restriction by the limitation mechanism, the energy-accumulating mechanism actuates the striker to move toward the nailing position (“The locking lever 12 protrudes into the area with an arm 12a protruding backwards: one protruding downward. Projection 3c. of lever 3 so that. When the latter is depressed, shortly before the end of the working stroke, the projection 3 (z hits the locking lever arm 12a and brings the locking lever 12, 12 'with the cutout 11 of the bolt 9 out of engagement. So that the locking effect of the lever 12 on the drive pin 9 is canceled, whereupon this under the influence of the rod spring 4 snaps down.” p. 2 l. 39-44);
wherein the depression portion and the energy-accumulating mechanism are cooperatively movable up and down relative to the housing, and the depression portion is always located above the energy-accumulating mechanism and movable to press the energy-accumulating mechanism to move downward (7a is a downward directed arm that presses on the middle part of spring 4 and 7a is always above the spring 4; p. 1 l. 28-30; see solid and phantom lines in fig. showing 7a pressing on the spring when the lever 7 is pressed);
wherein the striker (9) is retained in the preset position when the energy-accumulating mechanism is depressed downward by the operable mechanism (p. 2 l. 39-44);
wherein when the striker is positionably restricted by the limitation mechanism and during the energy-accumulating mechanism accumulates energy to be in the energy-accumulating state, the depression portion moves down and depresses the energy-accumulating mechanism downward, and the striker and the connection end is retained in the preset position distant from the nail outlet until the striker is free of restriction by the limitation mechanism (p. 2 l. 39-44; energy-accumulating state shown pointed out in annotated Fig. as the middle phantom line and nailing position shown as the other phantom line showing that the limitation mechanism is no longer restraining the drive bolt 9 and the spring has no tension thus firing the staple).
‘111 does not teach the limitation mechanism is rotatably connected to an upper portion of a front end of the housing and includes an engaging arm and an extension portion, the engaging arm is located between the front end of the housing and the striker and the engaging arm is inserted within an upper portion of the striker in a first direction from the front end of the housing toward the striker when the upper portion of the striker is positionably restricted by the engaging arm, the extension portion is actuated by the lever to make the engaging arm disassembled from the striker, and the connection end is inserted within the upper portion of the striker in a second direction opposite to the first direction.
However, Wang teaches the limitation mechanism (311; Fig. 3) is rotatably connected to an upper portion of a front end of the housing (¶[0024], 1; Fig. 1) and includes an engaging arm (313; Fig. 3) and an extension portion (311; Fig. 3), the engaging arm is located between the front end of the housing and the striker (2; Fig. 4, see Fig. 4 showing 313 located between 1 and 2) and the engaging arm is inserted within an upper portion of the striker in a first direction from the front end of the housing toward the striker when the upper portion of the striker is positionably restricted by the engaging arm (¶[0024]), the extension portion is actuated by the lever to make the engaging arm disassembled from the striker (¶[0030]; Fig. 6), and the connection end is inserted within the upper portion of the striker in a second direction opposite to the first direction (Figs. 4-6).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of ‘111, by the limitation mechanism, as taught by Wang, as a known alternative for holding the striker until the staple is to be fired. 

Claim 2, ‘111 as modified by Wang teaches the labor-saving stapler of claim 1, wherein when the striker is in the preset position and the striker is positionably restricted by the limitation mechanism, and the operable mechanism is not pressed, the depression portion abuts against the energy-accumulating mechanism with a pre-pressure to produce a pre-deformation (‘111: 7a is always pressed into the upper end position of the spring; p. 1 l. 28-32).

Claim 3, ‘111 as modified by Wang teaches the labor-saving stapler of claim 1, wherein the operable mechanism (‘111: lever 3) includes a lever which is pivoted to the housing and a connection rod (‘111: uneven angle lever 7) which is pivoted to the housing and depressed by the lever, and the connection rod is provided with the depression portion (‘111: 7a).

Claim 7, ‘111 as modified by Wang teaches the labor-saving stapler of claim 3, wherein a pivoting portion of the lever (Wang: 51; Fig. 3) near the housing further includes a through hole (Wang: see Fig. 1 showing an opening in the housing), the limitation mechanism (Wang: 31; Fig. 3) is pivoted to the housing, the engaging arm includes a hook portion (Wang: 313; Fig. 3), the hook portion positionably restricts the striker (Wang: ¶[0024]), the extension portion is inserted in the through hole (Wang: see Fig. 1 showing 31 inserted in the through hole), and the extension portion is actuated by the lever to make the hook portion disassembled from the striker (Wang: ¶[0024]).

Claim 8, ‘111 as modified by Wang teaches the labor-saving stapler of claim 1, wherein a repositionable elastic member (‘111: spring 14) is arranged between the housing and the energy-accumulating mechanism (‘111: see Fig. showing the spring 14 is located between 4 and 1).

Claim 9, ‘111 as modified by Wang teaches the labor-saving stapler of claim 3, wherein the connection rod (‘111: 7) further includes a restriction protrusion (‘111: annotated Fig. in claim 1), the restriction protrusion and the bearing portion (‘111: 7a) are located on two opposite sides of the energy-accumulating mechanism (‘111: see Fig. showing the restriction protrusion is on the opposite side of the spring 4 than 7a), and the restriction protrusion is capable of blocking the energy-accumulating mechanism along a pivoting direction toward the energy-accumulating mechanism (‘111: see Fig.).


    PNG
    media_image2.png
    749
    690
    media_image2.png
    Greyscale
Claim 11, ‘111 as modified by Wang teaches the labor-saving stapler of claim 1, wherein the striker (Wang: 2; Fig. 3) includes a through hole (Wang: 21; Fig. 3), a first tab (Wang: annotated Fig. 3) and a second tab (Wang: annotated Fig. 3), the first tab and the second tab are respectively located at opposite sides of the through hole (Wang: see annotated Fig. 3 showing 21 between the two tabs) and oppositely extend laterally from the striker, the connection end (Wang: 41; Fig. 3, ¶[0026])) is abutted against the first tab (Wang: see annotated Fig. 3 showing 41 engaged with first tab), and the engaging arm is abutted against the second tab (Wang: see annotated Fig. 3 showing 313 engaged with second tab).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CH255111 (hereinafter ‘111), see provided Espacenet translation, in view of Wang (US 2013/0228605), further in view of Fealey (US 5,335,839).

Claim 10, ‘111 as modified by Wang teaches the labor-saving stapler of claim 3, and connection rod (‘111: 3).
‘111 as modified by Wang does not expressly teach including an adjustment mechanism which is movably arranged in the housing, and the energy-accumulating mechanism being changeable by moving the adjustment mechanism.
However, Fealey (US 5,335,839) teaches an adjustment mechanism (adjustment lever 106) which is movably arranged in the housing, and the energy-accumulating mechanism being changeable by moving the adjustment mechanism (“The adjustment lever 106 has an eccentric portion which can be rotated in a known manner to vary spring driving power.” col. 4 l. 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of ‘111 and Wang, by adjustment mechanism, as taught by Fealey, for varying the spring driving power. (Fealey col. 4 l. 1-3)

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731